 



Exhibit 10.44

NOTE

May 26, 2004

     
$1,000,000.00
  San Diego, California

     FOR VALUE RECEIVED, Acceris Communications Inc., a Florida corporation
formerly known as I-Link Incorporated (the “Maker”) hereby promises effective as
of May 26, 2004, to pay to the order of COUNSEL CORPORATION (US), a Delaware
corporation (the “Payee”) in immediately available funds, on or before the
Maturity Date, the principal sum of One Million Dollars ($1,000,000.00),
pursuant to the Loan Agreement, as that term is defined below, together with
interest thereon as provided herein. All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Loan Agreement
(as defined below).

     1.Loan Agreement. The unpaid principal balance of this Note shall bear
interest commencing May 26, 2004, at the rate and in the manner determined in
accordance with the provisions of that certain Amended and Restated Loan
Agreement dated as of January 30, 2004, between the Maker and the Payee (as the
same may be amended, modified, extended or restated, the “Loan Agreement”), the
terms of which are incorporated herein by reference.

     2. Address for Payments. All payments made hereunder shall be paid in
lawful money of the United States of America at Payee’s business address, or at
such other place as the Payee may at any time or from time to time designate in
writing to the Maker.

     3. Severability. If any part of this Note is declared invalid or
unenforceable, such invalidity or unenforceability shall not affect the
remainder of this Note, which shall continue in full force and effect. Any
provision that is invalid or unenforceable in any application shall remain in
full force and effect as to valid applications.

     4. Notices. All notices which are required or permitted hereunder shall be
given by first class mail, to be confirmed by telephone.

     5. Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York with the exception of the
conflicts of laws provisions thereof.

     6. Authority. The party executing this Note for and on behalf of Maker
warrants and represents that he has full power and authority to bind Maker for
the uses and purposes as in this Note contained.

     7. Waivers.

          (a) Maker hereby waives and renounces, for itself and all its
successors and assigns, all right to the benefit of any moratorium,
reinstatement, marshalling, forbearance, valuation, stay, extension, redemption,
appraisement, exemption and homestead now provided or which hereafter may be
provided by the Constitution and laws of the United States of America and of any
state thereof, as to itself and in and to all of its property, real and
personal, against the enforcement and collection of the Indebtedness evidenced
by this Note.

          (b) Presentment for payment, demand, protest and notice of demand,
notice of dishonor and notice of nonpayment and all other notices are hereby
waived by Maker.

     8. Prohibition on Assignment. Maker shall not give, grant, bargain, sell,
transfer, assign, convey or deliver this Note or any of its obligations
hereunder.

     IN WITNESS WHEREOF, the Maker has executed this Note as of the date and
year first above written.

              ACCERIS COMMUNICATIONS, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Its    

     

--------------------------------------------------------------------------------

 